Case: 16-17785   Date Filed: 05/24/2018   Page: 1 of 4


                                                       [DO NOT PUBLISH]




          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 16-17785
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:16-cv-24931-KMM



JENNIFER FELDMAN,

                                                          Plaintiff-Appellant,

                                versus

ADOPTION STAR AGENCY,
KATHY CRISSY,
ELLEN KAPLAN,
N.F.,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                           (May 24, 2018)
                 Case: 16-17785        Date Filed: 05/24/2018        Page: 2 of 4


Before ED CARNES, Chief Judge, MARTIN, and JILL PRYOR Circuit Judges.

PER CURIAM:


       Jennifer Feldman, proceeding pro se, brought a lawsuit against Adoption

Star Agency, Ellen Kaplan (the attorney for the Agency), and N.F., Feldman’s

daughter. Feldman challenged the adoption proceedings relating to her biological

granddaughter, who was placed for adoption by N.F. shortly after birth. The

district court issued a paperless order dismissing Feldman’s complaint without

prejudice for lack of subject matter jurisdiction. Feldman appealed.

       We review de novo a district court’s sua sponte order dismissing a case for

lack of subject matter jurisdiction. McElmurray v. Consol. Gov’t of Augusta-

Richmond Cty., 501 F.3d 1244, 1250 (11th Cir. 2007). Diversity jurisdiction is not

alleged in Feldman’s complaint.1 So the only other basis for jurisdiction would be

if a federal question is present. See Gellert v. E. Airlines, Inc., 688 F.2d 723, 724

(11th Cir. 1982) (stating that the district court “was wholly without jurisdiction”

where the plaintiff “did not allege diversity of citizenship or federal question

jurisdiction” in his complaint).

       Although we hold pro se pleadings “to a less stringent standard than

pleadings drafted by attorneys” and will construe the allegations contained therein

       1
         In her reply brief Feldman raises diversity jurisdiction under 28 U.S.C. § 1332 as a basis
for subject matter jurisdiction. But there are no facts alleged in her complaint or her initial brief
that support diversity jurisdiction.
                                                 2
                 Case: 16-17785       Date Filed: 05/24/2018       Page: 3 of 4


liberally, Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998), that

doesn’t give us license to manufacture claims for a pro se plaintiff out of thin air,

see Campbell v. Air Jam, Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014). We can

only “liberally construe” those allegations that are in the pleadings. See id. We

can’t serve as counsel to a party just because they are pro se. Id.

       In her complaint, Feldman alleged that the adoption of her granddaughter

was fraudulent because the granddaughter was in Feldman’s care and was taken

under duress and against Feldman’s will. She claimed that every child has the

right under federal law to be placed with a biological family member before being

placed with a stranger. But Feldman never alleges any federal law that provides

such a right. 2 Without an allegation that the defendants violated a federal statute or

the Constitution, or that Feldman’s claim turns on the resolution of some other

substantial question of federal law, there is no federal question jurisdiction here.

See 18 U.S.C. § 1331; see also Smith v. GTE Corp., 236 F.3d 1292, 1310 (11th

Cir. 2001) (“A well-pleaded complaint presents a federal question where it

establishes either that federal law creates the cause of action or that the plaintiff’s

right to relief necessarily depends on resolution of a substantial question of federal




       2
          In her brief to this Court, Feldman cites several Florida statutes in support. See, e.g.,
Fla. Stat. §§ 63.063, 787.01, 984.02. But she doesn’t cite any federal statutes in her complaint or
in her brief.
                                                 3
              Case: 16-17785     Date Filed: 05/24/2018   Page: 4 of 4


law.”) (quotation marks omitted). And as a result, the district court did not have

subject matter jurisdiction and properly dismissed Feldman’s complaint.

      AFFIRMED.




                                          4